Citation Nr: 1744711	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  09-42 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from March to July 1973 and served on active duty from November 1990 to May 1991.  He is a long time Member of the Reserve both prior to and following his active service.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge during a March 2011 Travel Board hearing; a transcript is of record. 

In August 2011, the Board reopened the claim for service connection for migraine headaches and denied service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC).  In January 2012, pursuant to a Joint Motion for Remand (Joint Motion) of January 2012, the CAVC remanded the portion of the Board's decision that denied entitlement to service connection for migraine headaches.  Accordingly, the Board remanded this case for additional development in October 2012.  To aid the development further, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion in April 2017.  The opinion was completed in May 2017 and now associated with the Veteran's claims file.  Consequently, the case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran had migraine headache before his service.  

2. It is as likely as not that the Veteran's migraine headaches, that had existed before active service, were made worse during that service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches, based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran is seeking entitlement to service connection for migraine headaches.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Additionally, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been in sound condition as a general matter.  VA has the burden to rebut this presumption of soundness through clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  The second prong, lack of aggravation, may be rebutted through clear and unmistakable evidence either that (1) there was no lasting increase in disability during service, or (2) any such increase was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304 (b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id. 

Here, periodic examination conducted for reserve duty purposes in 1977 disclosed a history of frequent or severe headaches.  The report of June 1985 examination for purposes of reserve service similarly reflects that the Veteran reported a history of frequent or severe headaches.  A June 1989 examination for purposes of retention in the reserves discloses that medications (Inderal, Elavil) were prescribed for the Veteran for headaches.  The Veteran then reported onset of the headaches at approximately 15 to 17 years of age.  Further, in November 1990, when the Veteran was evaluated for deployment, he reported an 18-year history of migraine headaches.  Medications prescribed at that time for headaches included Inderal, Elavil, Fiorinal, and Tylenol #3 (Tylenol with codeine, a narcotic).  He reported headache frequency ranging from weekly to monthly.  No abnormality was noted on physical examination.  The Veteran was cleared for deployment with a three-month supply of medications.  Lastly, in his October 2009 appeal, the Veteran acknowledged that he had mild headaches prior to service.  

Therefore, since the Veteran's headache was noted and recorded, he is not entitled to the Presumption of Soundness.  Indeed, the Veteran conceded that his migraine headaches existed before service in the January 2012 Joint Motion to the CAVC.  

If a disorder is found pre-existing, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing  "that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (quoting 38 U.S.C.A. § 1153 ) (citations omitted). 

VA's implementing regulation of 38 U.S.C.A. § 1153 is 38 C.F.R. § 3.306, which provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during the military service.  38 C.F.R. § 3.306 (b).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to the military service.  Id.  Thus, 38 U.S.C.A. § 1153 establishes a rebuttable presumption of aggravation applicable only where it is shown that a preexisting disease or injury increased in severity during the military service.  Section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation. 

In summary, since the evidence establishes that the Veteran's migraine headaches pre-existed his active military service, 38 U.S.C.A. § 1153 applies, and the Veteran cannot bring a claim for service connection, but rather can only bring a claim for aggravation of his pre-existing migraine headaches.  Under 38 U.S.C.A. § 1153, the Veteran has the burden of showing that an increase in the disorder occurred during his active military service.  The burden does not shift to the VA until the Veteran has established his initial burden.

Here, the Veteran has shown that his migraine headaches were aggravated after deployment in Saudi Arabia.  Even though his STRs lack details in specifics of his migraine episodes during deployment, the Veteran submitted numerous statements from buddies who served with him during the deployment and witnessed his episodes of worsening headaches.  In particular, Mr. W., a retired lieutenant who was on active duty with the Veteran during Operation Desert Storm provided a statement that he noticed the Veteran often complained of severe headaches and that when they made trips to Kuwait and Egypt during 1992 and 1998, he witnessed the Veteran being very ill with headaches to the point he had to go to the military clinic and he even vomited at times.  He also stated the he witnesses similar episodes of the Veteran's headaches at Fort Bliss, Texan in 1994 and 1995.  Further, he recalled that he had to send the Veteran home during drill weekends when the Veteran served under him at the 377th TAACOM during the period from 1993 to 1998.  He also observed that the Veteran's headaches seemed to have gotten worse from mild to severe.  See September 2007 S.W. Statement.  

In addition, the Veteran testified during the March 2011 hearing that the doctor in the military clinic in the field during deployment in Saudi Arabia told him to stay out of the light and then rest as much as he could while he had an episode of severe headaches.  His spouse reported during the hearing that the Veteran's headaches got worse after he came back from deployment to Saudi Arabia and she also noted the Veteran's sensitivity to light and sound and vomiting that accompanied episodes of headaches.  

On the other hand, the medical evidence of record indicates that the Veteran was treated for pharyngitis in December 1990.  The Veteran was provided with a refill of medications in January 1991.  At medical evaluation for purposes of demobilization in April 1991, the Veteran reported that he received Inderal, Elavil, and Tylenol #3 for migraine headaches.  The Veteran's STRs do not report any more detail for the nature and severity of his migraine headaches other than an indication of medication refills.  April 1991 records reflect that the Veteran developed a dental problem while in Southwest Asia, and required treatment for an abscess under a root canal.  In particular, there seems no record of vomiting accompanying any of the episodes of the Veteran's migraine before he was deployed to Saudi Arabia in 1990.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, absence of contemporaneous STRs to support the descriptions of occurrence of events by the Veteran and his buddies during service does not lesson the credibility of the witnesses.  Hence, resolving the benefit of the doubts in favor of the Veteran, the Board finds that the Veteran has met the burden of showing that an increase in the disorder occurred during his active military service.  Thus, the burden now shifts to the VA to disprove aggravation.

In April 2017, the Board requested a VHA opinion on this issue specifically asking for an advisory medical opinion on the following questions: 

(1) Is there clear and unmistakable evidence that a pre-existing headache did not permanently increase in severity during or as a result of the Veteran's active Persian Gulf service?; or

(2) If the headache disability increased in severity during the Veteran's service, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of the disability?  

Expert opinion answers were completed in May 2017.  As for the question (1), the VHA medical expert concluded that in the absence of any records in STRs, there is no clear and unmistakable evidence that a pre-existing headache disability did not permanently increase in severity during or as result of the Veteran's active Persian Gulf service.  Further, the expert opined that the Veteran's contention that he experienced an increased severity and frequency of migraine as a result of environmental conditions in the Persian Gulf could not be medically supported because making a causal connection between environmental factors and the severity or frequency of the Veteran's migraine headaches required mere speculation.  According to the expert, typical medically-established causes or factors for worsening migraine headaches are superimposed traumatic brain injury, cervical spine injury or medication-overuse.  The expert found that there was no documentation in the available records that the Veteran sustained any of these injuries or conditions during or as a result of his active service in the Persian Gulf.   In addition, the expert stated that the posttraumatic stress disorder (PTSD) was not a medically-established cause of migraine headaches because a variety of neurochemical and vascular factors had been proposed to explain the pathophysiology of migraine and PTSD was not one of them.  Additionally, the expert indicated that insomnia related to PTSD could be a factor contributing to worsening headaches in patients with migraine, but he found no documentation that the Veteran suffered from insomnia.  

As for the second question, the expert concluded that it was less likely than not that there was clear and unmistakable evidence that any increase in the Veteran's severity of his headaches during his active service was due to natural progression of his headache disability.  The rationale provided was again due to lack of information in the record regarding the frequency, severity, or cause of the Veteran's headaches during his active service in the Persian Gulf whether due to natural progression or causes related to his active service.  

Although the medical expert's opinions summarized above are medically-sound, the Board finds that they failed to prove unequivocally that the Veteran's migraine headaches did not permanently increase in severity during or as a result of the Veteran's service because, as the expert indicated in his conclusion, the lack of detailed documentations in STRs prevented the expert from fully assessing the nature of the Veteran's migraine headaches during deployment.  Moreover, medical statements most recently added to the record provide a medical basis to conclude that the Veteran's headaches were aggravated by service.  These include a private and a VA medical opinion.

In conclusion, the Board finds that VA failed to disprove aggravation to the standard of clear and unmistakable evidence.  Considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pre-existing migraine headaches were aggravated during service.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for migraine headaches is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


